WISDOM FUND (a series of New Providence Investment Trust) 116 South Franklin Street, P.O. Box 69 Rocky Mount, NC27802-0069 January 12, 2010 Dear Shareholder: A special meeting of the shareholders of the Wisdom Fund series of New Providence Investment Trust (the “Trust”) will be held on February 12, 2010.At the meeting, shareholders will be asked to vote to approve the reorganization of the Wisdom Fund into a newly created mutual fund within the Jacob Funds family called the Jacob Wisdom Fund (the “Jacob Fund”).The Jacob Fund is a new registered mutual fund within the Jacob Funds group that was formed to be the successor to the Wisdom Fund and will be managed by Jacob Asset Management of New York LLC (“Jacob”). Because of the relatively small size of the Wisdom Fund, the Fund’s former investment adviser, Atlanta Investment Counsel, LLC (“AIC”) and the Trust’s Board of Trustees concluded that the Wisdom Fund may not continue to be a competitive investment option on a long-term basis.AIC and the Board explored various options for the Wisdom Fund, including the possible liquidation of the Fund.After careful consideration, AIC recommended and the Board determined that the best course of action was to reorganize the Wisdom Fund into the Jacob Fund.Accordingly, AIC sold its Wisdom Fund advisory business to Jacob, with the understanding that the Wisdom Fund would be reorganized into the Jacob Fund.Effective December 1, 2009, Jacob began managing the Wisdom Fund under an interim advisory agreement approved by the Board of Trustees. The Trustees recommend that you vote for the proposals.Should the reorganization be approved by shareholders of the Wisdom Fund and other conditions to the reorganization be satisfied, your current shares in the Wisdom Fund will be exchanged for shares of the Jacob Fund.More information on the specific details of the Jacob Fund and reasons for the proposed reorganization is contained in the enclosed combined Prospectus/Proxy Statement. Although we are disappointed that the Wisdom Fund has not grown sufficiently in size to allow it to continue to be a competitive long-term investment vehicle, we believe that shareholders will be well served by the proposed reorganization, which will allow them to remain invested in a similar fund, and retain valuable tax benefits. Shareholders are also being asked to approve amendments to the Declaration of Trust of the Trust that would, if the reorganization is not approved, allow the Board of Trustees to liquidate the Wisdom Fund without the expense and delay of further shareholder action.In addition, shareholders are being asked to approve an investment advisory agreement for the Wisdom Fund with Jacob.If the reorganization is approved, the Wisdom Fund will no longer operate and no new advisory agreement would be necessary, but if the reorganization is not approved, the new advisory agreement could take effect if approved. Please read the enclosed materials carefully and vote your shares promptly.Your vote is extremely important, no matter how large or small your holdings may be, and even if you no longer own your shares.Voting is quick and easy.You can cast your vote on the internet, by telephone, or by completing and returning the proxy card enclosed in this package.Voting instructions are on page 3 and on the attached Proxy Card.If we do not hear from you after a reasonable amount of time, you may receive a call from our proxy solicitor, The Altman Group, reminding you to vote.If you have any questions before you vote, please call (866) 796-6867.Thank you for your participation in this important initiative. Sincerely, C.
